United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-4118
                                   ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *   Appeal from the United States
      v.                                  *   District Court for the
                                          *   District of Nebraska.
Alfredo Garcia, also known as             *   [UNPUBLISHED]
Alfredo Garcia Hill,                      *
                                          *
             Appellant.                   *

                                   ___________

                             Submitted: December 23, 2005
                                Filed: December 28, 2005
                                 ___________

Before MELLOY, HANSEN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       A jury found Alfredo Garcia guilty of conspiring to distribute and possess with
intent to distribute 500 grams or more of methamphetamine, in violation of 21 U.S.C.
§ 846, and the district court1 sentenced him to 276 months in prison and 5 years of
supervised release. On appeal, Garcia’s counsel has moved to withdraw and filed a



      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
brief under Anders v. California, 386 U.S. 738 (1967). For the reasons discussed
below, we grant counsel’s motion and affirm.

       We reject counsel’s argument that the district court abused its discretion by
granting the government’s motion in limine in part and prohibiting any party from
referring to the government’s decision not to call a particular witness unless the party
showed the relevance of the reference. See Fed. R. Evid. 402 (only relevant evidence
is admissible); United States v. Gianakos, 415 F.3d 912, 919 (8th Cir. 2005) (standard
of review), cert. denied, 74 U.S.L.W. 3323 (U.S. Nov. 28, 2005) (No. 05-7081).

       Having found no nonfrivolous issues for appeal after reviewing the record
independently under Penson v. Ohio, 488 U.S. 75 (1988), we affirm the judgment of
the district court and grant counsel’s motion to withdraw.
                         ______________________________




                                          -2-